People v Figueroa (2017 NY Slip Op 07418)





People v Figueroa


2017 NY Slip Op 07418


Decided on October 24, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 24, 2017

Renwick, J.P., Kapnick, Gesmer, Kern, JJ.


4802 2506/10 5051/10

[*1]The People of the State of New York, Respondent,
vRichard Figueroa, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Abigail Everett of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Kelly L. Smith of counsel), for respondent.

Order, Supreme Court, New York County (Bonnie Wittner, J.), entered on or about April 11, 2016, which adjudicated defendant a level three sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The level three adjudication was appropriate, and there is no basis for a downward departure (see People v Gillotti, 23 NY3d 841 [2014]). The mitigating factors cited by defendant were adequately taken into account by the risk assessment instrument or were outweighed by the aggravating factors. Defendant's course of sexual conduct against a very young child, and his involvement with child pornography, support the conclusion that he poses a threat to re-offend children.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 24, 2017
CLERK